Citation Nr: 1824400	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-32 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU) prior to March 16, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to December 1972 and from August 1977 to February1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran failed to appear for a Board hearing in May 2017 and has not requested that the hearing be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the delay, a remand is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Veteran is seeking entitlement to TDIU, prior to March 16, 2016.  As of March 16, 2016, the Veteran has been assigned a 100 percent disability evaluation for service-connected unspecified neurocognitive disorder with anxiety disorder and unspecified depressive disorder, associated with status post partial pituitary resection.

Prior to March 16, 2016, the Veteran did not meet the schedular requirements for TDIU.  At that time, the Veteran was service connected for hypertensive heart disease, rated as 30 percent disabling; for a seizure disorder rated as 20 percent disabling; for gastroesophageal reflux disease, rated as 10 percent disabling; for anosmia, rated as 10 percent disabling; for a scar, rated as 10 percent disabling; for headaches, rated as 10 percent disabling; and for ingrown toenails, hemorrhoids, keloids, status post olfactory groove meningioma removal, distorted sense of taste, and status post partial pituitary resection, each rated as noncompensable.  The Veteran's combined disability evaluation from December 20, 1999 to March 16, 2016 was 60 percent.  Thus, the Veteran did not meet the schedular criteria for an assignment of TDIU.  See 38 C.F.R. § 4.16(a).

Where a claimant does not meet the schedular requirements of § 4.16(a), the Board has no authority to assign a TDIU rating under § 4.16(b) and may only refer the claim to the Director of the Compensation Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  TDIU may be granted on an extraschedular basis if the evidence establishes that a claimant is unable to secure and follow a substantially gainful occupation because of a service-connected disability.  See 38 C.F.R. § 4.16(b) (2016).  The Board cannot grant a TDIU claim under 38 C.F.R. § 4.16(b) in the first instance, as the regulation requires that the AOJ first submit the claim to the Director of the Compensation Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

In this case, the evidence of record suggests that entitlement to TDIU on an extraschedular basis, prior to March 16, 2016, may be warranted given that the Veteran's assertion that he was not working due to his seizure disability and that he was receiving Social Security Administration disability benefits based on his service-connected status post resection of bifrontal meningioma and seizure disorder.  Additionally, in February 2015, the Veteran was found to be incompetent to handle disbursement of funds.  As indicated above, TDIU may be granted on an extraschedular basis if the evidence establishes that a claimant is unable to secure and follow a substantially gainful occupation because of a service-connected disability.  See 38 C.F.R. § 4.16(b) (2016).  Therefore, the matter of entitlement to TDIU prior to March 16, 2016, should be referred to the Director for extraschedular consideration.

Accordingly, the case is REMANDED for the following actions:

1.  Refer the claim for entitlement to TDIU prior to March 16, 2016 to the Director of the Compensation Service for consideration of the issue of extraschedular TDIU prior to March 16, 2016, pursuant to 38 C.F.R. § 4.16 (b).

2.  Then, readjudicate the appeal.  If the benefit sought is not granted in full, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and allow an appropriate period of time for response before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




